As filed with the Securities and Exchange Commission on April 22, 2014 1933 Act Registration No. 002-88566 1940 Act Registration No. 811-4255 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 71 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 71 [ X ] (Check appropriate box or boxes) NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Advisers Management Trust c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Name and Address of Agent for Service) With copies to: Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) X on May 1, 2014 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: X this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 71 is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended (the “Securities Act”), solely to designate May 1, 2014 as the new effective date for Post-Effective Amendment No. 70 filed pursuant to Rule 485(a) under the Securities Act on February 7, 2014. This Amendment relates solely to Absolute Return Multi-Manager Portfolio (the “Fund”), a series of Neuberger Berman Advisers Management Trust (the “Registrant”). This Amendment does not supersede or amend any disclosure in the Registrant’s registration statement relating to any other series of the Registrant. NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST CONTENTS OF POST-EFFECTIVE AMENDMENT NO. 71 ON FORM N-1A This Post-Effective Amendment consists of the following papers and documents. Cover Sheet Contents of Post-Effective Amendment No. 71 on Form N-1A Part A - The Prospectus of the Fund is incorporated by reference to Post-Effective Amendment No. 70 to the Registrant’s Registration Statement, as filed with the Securities and Exchange Commission on February 7, 2014 (0000898432-14-000200) (“PEA 70”). Part B - The Statement of Additional Information of the Fund is incorporated by reference to PEA 70. Part C -Other Information Signature Pages Exhibit Index Exhibits This registration statement does not affect the registration of any series or any class of a series of the Registrant not included herein. PART C OTHER INFORMATION Item 28.
